  Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

AMY ANDERSON,                                              :      CIVIL CASE NO.
     Plaintiff                                             :
                                                           :
VS.                                                        :
                                                           :
THE HOUSING AUTHORITY OF THE                               :
CITY OF DANBURY                                            :
      Defendant                                            :      APRIL 17, 2020

                                      COMPLAINT
  I.        PRELIMINARY STATEMENT

       1.     This action seeks declaratory and monetary relief; liquidated damages; and costs

              and attorney fees pursuant to the provisions of Title 29 U.S.C. §216(b) to remedy

              the defendant's intentional failure to properly pay the plaintiff overtime

              compensation, in violation of the provisions of Title 29 U.S.C. §207.

       2.     Further, this action seeks declaratory and monetary relief; liquidated damages;

              and costs and attorney fees pursuant to the provisions of the Equal Pay Act, Title

              29 U.S.C. §206 (d) (1) to remedy the gender discrimination relative to the salary

              the defendant paid to the plaintiff, a female employee, in comparison to its male

              employees.
Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 2 of 8




II.         JURISDICTION

       3.      This action arises and jurisdiction is conferred upon the Court pursuant to the

               provisions of Title 29 U.S.C. §216(b).

       4.      Jurisdiction is further invoked pursuant to Title 28 U.S.C. §1331.

III.        VENUE

       5.      This action properly lies in the District of Connecticut pursuant to Title 28 U.S.C.

               §1391(b)(2), as well as Title 28 U.S.C. §1391(c).

IV.         PARTIES

       6.      The plaintiff is a female citizen of the United States and resides in the State of

               Connecticut.

       7.      The defendant is a political subdivision of the State of Connecticut and an

               administrative agency of the City of Danbury.

       8.      The plaintiff is an employee as that term is defined by Title 29 U.S.C. § 203 (e)

               (2).

       9.      The defendant is an employer as that term is defined by Title 29 U.S.C. § 203 (d).

V.          FIRST CAUSE OF ACTION - Violation of Fair Labor Standards Act

       10.     The defendant is an employer subject to the requirements of the Fair Labor

               Standards Act, Title 29 U.S.C. §201, et seq.




                                                2
Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 3 of 8




    11.   The defendant is an enterprise engaged in commerce and/or in the production of

          goods for commerce in that it has employees engaged in commerce and/or the

          production of goods for commerce and/or has employees handling, selling, or

          otherwise working on goods or materials that have been moved in and/or

          produced for commerce.

    12.   The defendant is an enterprise whose annual gross volume of sales made or

          business done is not less than $500,000.00.

    13.   “Enterprise engaged in commerce or in the production of goods for commerce” is

          defined to include the “activity of a public agency.” 29 U.S.C.. § 203(s)(1)(C).

    14.   A “public agency” means “the government of a State or political subdivision

          thereof; any agency of ... a State, or a political subdivision of a State.” Id. §

          203(x).

    15.   In July of 2014, the plaintiff was hired by the defendant as a Property

          Coordinator.

    16.   From the very beginning of the plaintiff's employment with the defendant, the

          plaintiff was employed by the defendant for a work week longer than 40 hours for

          which she was not compensated at the rate of one and one-half (1½) times the




                                           3
Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 4 of 8




          regular rate at which she was employed by the defendant for the hours she worked

          in excess of 40 hours.

    17.   For the calendar year 2017, the plaintiff worked a total of 110 hours beyond her

          40-hour work week.

    18.   For the calendar year 2018, the plaintiff worked a total of 147 hours beyond her

          40-hour work week.

    19.   For the calendar year 2019, the plaintiff worked a total of 130.75 hours beyond

          her 40-hour work week.

    20.   For the period from April 17, 2017, to December 31, 2019, the plaintiff had

          worked a total of 357.50 hours of overtime work for which she was not

          compensated by the defendant at one and one-half (1 ½ ) times her regular hourly

          rate of pay for the hours she worked in excess of 40 hours for any given week.

    21.   The practices of the defendant in not compensating the plaintiff one and one-half

          (1½) times her regular rate for the hours she worked in excess of 40 hours violates

          the provisions of Title 29 U.S.C. §207(a)(1).

    22.   The defendant willfully violated the provisions of Title 29 U.S.C. §207(a)(1)

          when it failed to compensate the plaintiff at a rate of at least one and one-half




                                           4
Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 5 of 8




            (1½) times the plaintiff's regular rate for the hours she worked in excess of her 40-

            hour work week.

      23.   The plaintiff has no plain, adequate or complete remedy at law to redress the

            wrongs alleged herein, and this action for permanent injunction and other relief is

            her only means of securing adequate relief.

      24.   The plaintiff is suffering and will continue to suffer irreparable injury from the

            wrongful actions of the defendant as stated above.

      25.   As a result of the defendant’s unlawful actions, the plaintiff has suffered

            economic losses.

VI.      SECOND CAUSE OF ACTION - Violation of The Equal Pay Act

26-40. Paragraphs 1-15 are hereby made Paragraphs 26-40.

      41.   On her hiring by the defendant as a Property Coordinator, the plaintiff was paid the

            salary of $58,000.00.

      42.   The plaintiff’s male co-worker, Guido Gualpa, was hired by the defendant as a

            Property Coordinator in August 2013 at a salary of $62,000.00.

      43.   Each year, the plaintiff and Guido Gualpa receive a 3% pay increase.




                                              5
Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 6 of 8




    44.   The duties and responsibilities of the plaintiff’s position as Property Coordinator

          are the same as Guido Gualpa’s duties and responsibilities as a Property

          Coordinator.

    45.   The defendant engaged in policies and practices which willfully discriminated

          against the plaintiff on the basis of her gender by paying her a substantially lower

          salary than that paid to her male co-worker, Guido Gualpa, who works in the

          identical position of Property Coordinator, with the same duties and

          responsibilities as the plaintiff.

    46.   The plaintiff has been required by the defendant as a Property Coordinator to

          perform the same or substantially similar job duties as her male co-worker, Guido

          Gualpa, and which require, as compared to her male co-worker, equal skill, effort,

          and responsibility, and under the same working conditions in the same

          establishment.

    47.   The above acts of the defendant violate the provisions of Title 29 U.S.C. § 206 (d)

          (1).

    48.   The plaintiff has no plain, adequate or complete remedy at law to redress the

          wrongs alleged herein, and this action for permanent injunction and other relief is

          her only means of securing adequate relief.




                                               6
  Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 7 of 8




       49.   The plaintiff is suffering and will continue to suffer irreparable injury from the

             wrongful actions of the defendant as stated above.

       50.   As a result of the defendant’s unlawful actions, the plaintiff has suffered economic

             losses.

   VII.     PRAYER FOR RELIEF

      WHEREFORE, THE PLAINTIFF PRAYS THAT THIS COURT:

As to the First Cause of Action:

      (1)     Declare the conduct engaged by the defendant to be in violation of Title 29 U.S.C.

              §207(a)(1);

      (2)     Declare the conduct engaged by the defendant to be a willful violation of the Fair

              Labor Standards Act;

      (3)     Award plaintiff damages in the amount of her unpaid overtime compensation;

      (4)     Award the plaintiff liquidated damages in an amount equal to her unpaid overtime

              compensation;

      (5)     Award the plaintiff a reasonable attorney's fee and costs of this action;

      (6)     Grant such other and further relief as the Court may deem just and proper.




                                                7
  Case 3:20-cv-00518-RNC Document 1 Filed 04/17/20 Page 8 of 8




As to the Second Cause of Action:

     (1)   Declare the conduct engaged by the defendant to be in violation of Title 29 U.S.C.

           §206(d)(1);

     (2)   Declare the conduct engaged by the defendant to be a willful violation of the Fair

           Labor Standards Act;

     (3)   Award plaintiff monetary damages;

     (4)   Award the plaintiff liquidated damages;

     (5)   Award the plaintiff a reasonable attorney's fee and costs of this action;

     (6)   Grant such other and further relief as the Court may deem just and proper.


                 THE PLAINTIFF REQUESTS A TRIAL BY JURY.

                                  THE PLAINTIFF – AMY ANDERSON


                          BY:     /s/ Thomas W. Bucci
                                  Thomas W. Bucci
                                  Fed Bar # ct07805
                                  Attorney for Plaintiff
                                  WILLINGER, WILLINGER & BUCCI, P.C.
                                  1000 Bridgeport Avenue, Suite 501
                                  Shelton, CT 06484
                                  Tel: 203-366-3939
                                  Fax: 475-269-2907
                                  Email: thomaswbucci@outlook.com




                                             8
